919 F.2d 738
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wilford Larry BROOKS, Plaintiff-Appellant,v.William BLANARCH, Defendant-Appellee.
No. 90-1453.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1990.

1
Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges, and EDGAR, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Wilford Larry Brooks requests a hearing and appeals the district court's judgment dismissing his Bivens -type action against a federal probation officer.   See Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).


4
Brooks claimed that the probation officer failed to use correct information when preparing Brooks' presentence investigation report.  He requested monetary relief.


5
The district court dismissed the complaint as frivolous for failure to state a cause of action under Bivens.  See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Brooks raises the same argument on appeal.


6
We have examined the issues and find them to be without merit for the reasons stated by the district court.  Accordingly, for the reasons stated in the district court's order filed November 21, 1989, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  The request for a hearing is denied.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation